DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed on 11/03/2021, with respect to the rejections of claims 1-3, 7, 17-19, 24-28 under 35 U.S.C. 102(a)(1) as being anticipated by Dorin Panaitopol, (Pub. No.: US 2016/0057761 A1), and the rejections of claims 4-6, and 33 under 35 U.S.C. 103 as being unpatentable over Dorin Panaitopol, (Pub. No.: US 2016/0057761 A1), in view of Kourgi et al., (Pub. No.: US 2012/0237086 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 08/03/2021 has been withdrawn.  
The objection of claims 6 and 33 are withdrawn.
The interpretation of claims 7, 19 and 28 under 35 U.S.C. 112(f) are withdrawn.
The rejection of claims 7, 19 and 28 under 35 U.S.C. 112(a) are withdrawn.
The rejection of claims 7, 19 and 28 under 35 U.S.C. 112(b) are withdrawn.

Allowable Subject Matter
Claims 1, 4-7, 17, 19, 24, 26-28 and 33-34 (now 1-13) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the amendments / 
“assigning a feedback path for the feedback data from the second wireless device;”
“sending to the second wireless device downlink control information specifying the assigned feedback path;”
“generating downlink control information in response to the feedback data.”

	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463